Décret N° 2010/374 du 16 décembre 2010
portant institution d'un permis d'exploitation
minière valable pour diamant et substances
connexes

Le Président de la République décrète:

Article 1° : Le présent décret porte institution d'un permis d'exploitation
minière valable pour diamant et substances connexes.

Article 2: (1) Sous réserve des dispositions législatives et
réglementaires en vigueur, il est accordé un permis d'exploitation valable
pour diamant et substances connexes dénommé « Mobilong » au profit
de la Société Cameroon and Korea Mining Incorporation, ci-après
désignée la Société C & K Mining Inc., B. P. 550, Bertoua.

(2) Toute transaction relative à un droit sur le permis « Mobilong » est
soumise à l'approbation préalable du Ministre Chargé des Mines,
conformément aux dispositions législatives et réglementaires en vigueur.

Article 3 : (1) Le permis d'exploitation « Mobilong » est constitué d'un
seul bloc de forme polygonale dont les coordonnées géographiques des
sommets sont les suivantes :

Points Coordonnées géographiques)
gs Late Nord

D issan fon |
Dis foroson |

(2) La superficie concernée par le permis « Mobilong » est réputée
égale à 236,25 km2.

Article 4 : Le permis d'exploitation « Mobilong » dont le dossier est
inscrit sous le numéro 36 dans le registre spécial de la Direction des
Mines et de la Géologie, dans la rubrique des titres miniers
d'exploitation, a une période de validité de 25 (vingt cinq) ans
renouvelable par période, n'excédant pas 10 (dix) ans chacune,
représentant la durée de vie complémentaire démontrée dans les
mêmes conditions que la durée initiale, jusqu'à épuisement du gisement.
Article 5 : Avant le démarrage des activités d'exploitation sur le permis
d'exploitation n° 36, l'administration met au préalable à la disposition de
Cameroon and Korea Mining Incorporation les terrains nécessaires à ses
activités sur la base d'un levé topographique réalisé par un géomètre
assermenté commis par l'opérateur à cet effet.

Article 6 : (1) la Société C & K Mining Inc. est tenue de commencer les
travaux dans un délai de un (1) an, à compter de la date d'octroi du
permis d'exploitation.

(2) la Société C & K Mining Inc. est tenue, concomitamment à
l'exploitation de la partie alluvionnaire du gisement, à poursuivre les
travaux d'affinage de l'information géologique et minière sur la partie
conglomératique du gisement.

A ce titre, elle s'engage à effectuer au cours des trois (3) premières
années de validité du permis « Mobilong », les travaux ci-après, prévus
par la convention minière :

- la cartographie détaillée à une échelle de 1/10000°"° de la zone du
permis;

- la géophysique aérienne ou au sol ;

- une campagne de sondage sur la partie conglomératique du gisement
à une maille de 25 x 25 mètres pour un montant de dépenses minimal de
deux millions deux cent vingt neuf mille cinq cent dollars us (2 229 500
USD).

Article 7 : Durant la validité du permis d'exploitation n° 36, la Société C
& K Mining Inc. doit mettre à la disposition des populations riveraines
des infrastructures sociales, sportives, éducatives et sanitaires pour
favoriser leur épanouissement.

Article 8 : Pendant l'exercice de ses activités d'exploitation, la Société C
& K Mining Inc. doit faire parvenir au Ministre Chargé des Mines un
rapport d'activités semestriel et un rapport d'activités annuel.

Article 9 : (1) Les rapports d'Etudes et les résultats d'Analyses issus des
travaux menés au titre du présent décret constituent des secrets
industriels et sont remis au Ministre Chargé des Mines.
(2) Sous réserve du droit pour la société C & K Mining Inc. de faire
usage de toutes les données acquises, ainsi que des rapports générés,
lesdites données et rapports demeurent la propriété exclusive de la
République du Cameroun.

Article 10 : (1) La Société C & K Mining Inc. doit se conformer aux
recommandations de l'étude d'impact sur l'environnement menée
préalablement à l'exploitation et remettre en l'état initial les sites
d'exploitation.

(2) Au démarrage des activités d'exploitation, l'opérateur ouvre un
compte de réhabilitation de l'environnement, domicilié dans un compte
séquestre auprès d'une banque agréée de la place pour garantir la
réhabilitation du site lors de sa fermeture en fin d'exploitation.

Article 11: (1) Avant le démarrage des activités d'exploitation,
l'opérateur assure la mise en place de la caution devant permettre de
couvrir les paiements dus en vertu du Code minier.

(2) le montant de la caution visée à l'alinéa 1 ci-dessus est égal à deux
et demi pour cent (2,5 %) de l'investissement total requis avant la
première production commerciale.

Article 12: Le présent décret sera enregistré, publié suivant la
procédure d'urgence, puis inséré au Journal Officiel en français et en
anglais.

Yaoundé, le 16 décembre 2010
le Président de la République,
(é) Paul BIYA
